Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45             Page 1 of 12



E. P Keiffer
State Bar No. 11181700
Kevin D. McCullough
State Bar No. 00788005
Rochelle McCullough, LLP
325 North Saint Paul St., Suite 4500
Dallas, Texas 75201
Telephone: (214) 953-0182
Facsimile: (214) 953-0185
pkeiffer@romclaw.com
kdm@romclaw.com

CONFLICTS COUNSEL TO
THE DEBTORS AND DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
  IN RE:                                                   §
                                                           §
  Senior Care Centers, LLC, et al., 1                      §              CASE NO. 18-33967 (BJH) -11
                                                           §
           Debtors.                                        §              (Jointly Administered)



                MOTION TO APPROVE AGREEMENTS FOR (I)
      USE OF CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION
          BETWEEN CERTAIN SENIOR CARE CENTERS DEBTORS AND
        KEYBANK N. A., (III) MODIFYING THE AUTOMATIC STAY AND (IV)
           GRANTING RELIEF RELATED TO USE OF KEYBANK N.A.’S
       CASH COLLATERAL PURSUANT TO RULE 4001(d)(1)(A)(i),(iii) and (iv)


         NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
         WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED
         STATES BANKRUPTCY COURT 1100 COMMERCE STREET, ROOM
         1254, DALLAS, TEXAS 75242 NO LATER THAN FEBRUARY 20, 2019.



1 A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax

identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201. The Debtors which are bringing this Motion are listed in Exhibit A by appearing in a
larger bold font than the other Debtors.
_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                                    Page 1
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45         Page 2 of 12



         ANY OBJECTION OR RESPONSE MUST BE IN WRITING AND FILED
         WITH THE CLERK, AND A COPY MUST BE SERVED UPON THE
         MOVANT AND KEYBANK PRIOR TO THE DATE AND TIME SET
         FORTH HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE
         HELD REGARDING SAME AT THE OMNIBUS HEARING DATE SET
         IN THIS CASE ON FEBRUARY 21, 2019 AT 2:00 P.M. BEFORE THE
         HONORABLE DOUGLAS DODD AT THE UNITED STATES
         BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS,
         DALLAS DIVISION, EARLE CABELL FEDERAL BUILDING, 1100
         COMMERCE STREET, 14TH FLOOR, COURTROOM NO. 2, DALLAS,
         TEXAS 75242.

         IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
         REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
         UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
         THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

         The applicable debtors and debtors in possession who are represented by proposed

conflicts counsel as to issues regarding KeyBank National Association (hereinafter the

“KeyBank-Debtors 2”) file this Motion to Approve Agreements for Use of Cash Collateral and

Adequate Protection Between Certain Senior Care Centers Debtors and KeyBank National

Association Pursuant to Rule 4001(d)(1)(A)(i) and (iv) (the “Motion”) and seek the entry of an

Agreed Order and Findings of Fact, in the form attached hereto as Exhibits B-1 and B-2 (the

“Proposed Orders”), pursuant to sections 105(a), 361, 362 and 363 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 4001(d)((1)(A)(i) and (iv) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).




2KeyBank Debtors are as defined in the Findings of Fact and Conclusions of Law attached as Exhibit B-2 as: (a) PM
Management – Killeen I NC, LLC [ Case No. 18-33984]; (b) PM Management – Killeen II NC, LLC [Case No. 18-
33985]; (c) PM Management – Killeen III NC, LLC [Case No. 18-33986]; and (d) newly filed PM Management –
Portfolio VIII NC, LLC [Case No. 19-30252].
_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                                 Page 2
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45   Page 3 of 12



                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction to consider this Application under 28 U.S.C. §§ 157

and 1334. This is a core proceeding under 28 U.S.C. § 157(b). The KeyBank-Debtors consent to

entry of a final order under Article III of the United States Constitution.

         2.       Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105(a), 361, 362 and 363 and Bankruptcy Rules 4001(d)(A)(1)(i), (iii) and (iv).

                                                    BACKGROUND

         4.       On December 4, 2018, the operating KeyBank-Debtors and on January 29, 2019

(the “Petition Dates”) the holding company KeyBank Debtor, along with five other entities, filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code as (the “Chapter 11

Cases”).

         5.       The factual background regarding the then filing KeyBank Debtors, including

their business operations, their capital and debt structures, and the events leading to the filing of

the Chapter 11 Cases, is set forth in detail as part of the First Day Declaration and fully

incorporated herein by reference.

         6.       All of the KeyBank-Debtors continue to manage and operate their business as

debtors in possession pursuant to Bankruptcy Code sections 1107 and 1108.

         7.        No trustee or examiner has been requested in the Chapter 11 Cases.

         8.       On December 14, 2018, the Office of the United States Trustee for the Northern

District of Texas appointed an official committee of unsecured creditors in these Chapter 11

Cases (the “Committee”).

_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                        Page 3
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45   Page 4 of 12



                                FACTS RELEVANT TO THE MOTION

         9.       Three of the KeyBank Debtor are operators of senior care facilities known as The

Rosewood Retirement Community, Indian Oaks Living Center, and Hill Country Rehab and

Nursing Center. These KeyBank Debtors sublease those facilities from the remaining and newest

KeyBank Debtor, PM Management – Portfolio VIII NC, LLC, as the “Master Tenant” who in

turn has leased the facilities from their owners, HC-RW Associates, Ltd., H-C Associates, Ltd.,

and HC Hill Country Associates, Ltd. (collectively, the “KeyBank Borrowers”).

         10.      Each of the KeyBank Borrowers are indebted to KeyBank, in varying degrees,

under the terms of loans which are secured by, among other things, mortgages and liens against

the facilities, and assignments of the rents, leases, and revenue from the KeyBank Debtors, as

well as security agreements by the Subtenants in, among other things, all (i) fixtures, furniture,

equipment, and other goods and tangible personal property, (ii) licenses, permits, government

receivables accounts, government payments and other healthcare assets, (iii) funds, monies,

securities whether in escrow, lock boxes, depository, blocked accounts, or otherwise, (iv)

accounts, accounts receivable, general intangibles, chattel paper, instruments, rights to payment,

inventory, goods, cash, cash proceeds, bank accounts, deposit accounts, (v) all security or other

deposits; and (vi) all products and proceeds of the foregoing (as further defined and described in

the Lease and Security Documents).

         11.      The KeyBank Debtors are generally obligated under the master lease agreement,

sublease agreements, security agreements, instruments, operator and regulatory referenced in the

Findings of Fact and Conclusions of Law attached as Exhibit “B-2” (collectively, the “Lease and

Security Documents”).

_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                        Page 4
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45   Page 5 of 12



         12.      Upon the Chapter 11 filing of the operating KeyBank Debtors, it was ascertained

that: a) KeyBank’s heretofore status as the holder of a perfected interest in the operating

KeyBank Debtors deposit accounts by means of a control account, had lapsed due to a change,

some time prior to the Petition Date, to another banking entity; b) that KeyBank nevertheless

had, as of the Petition Date and thereafter, superior position with regard to all of the KeyBank

Debtor assets that generated cash collateral and KeyBank had proceeds based perfection on cash

as it was collected by the applicable KeyBank Debtors; and c) while the lead Debtor’s cash

management system swept all deposits from all deposit account of the operating KeyBank

Debtors into centralized accounts along with multiple other funds from other Debtor’s operation,

the Debtors’ principal lender, CIBC Bank USA (“CIBC”), CIBC did not have any of the

operating KeyBank Debtors as borrowers on its many and varied documents governing its

relationship with the Debtors in general, making the KeyBank Debtors’ operations generally not

part of CIBC and the Debtors’ borrowing base calculations. Nevertheless, pre-petition the

KeyBank Debtors’ lease payments were timely met and funds flowed in the Debtors’ cash

management system with CIBC without any functional hitches.

         13.      But the filing of the KeyBank Debtors’ Bankruptcy Cases caused these

shortcomings to come to light, initially by means of KeyBank’s Limited Objection of KeyBank

National Association to Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing

the Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic

Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief [DKT #155] and thereafter

by informal document exchanges between Conflicts Counsel, counsel for KeyBank and counsel

for CIBC. Additionally, the Official Unsecured Creditors’ Committee’s counsels were involved

_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                        Page 5
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45   Page 6 of 12



in earlier drafts of these agreements, other matters had justifiably taken their attention elsewhere,

but the latest versions have been sent to the Committee for review (See certificate of conference).

The noted issues and means to resolve the issues raised, while keeping the KeyBank Debtors’

operations unfazed, were sufficiently worked out by and between those parties (with the caveat

that minor to be noticed revisions may occur), resulting in the filing of this Motion.

                   Substance of the Agreements to Provide Adequate Protection

         14.      The KeyBank Debtors and KeyBank have agreed, with CIBC participating in the

drafting process regarding Exhibits B-1 and B-2, to terminate the pre-petition sweep of the

KeyBank Debtors’ CIBC account into the Debtors’ main cash management system as of January

23, 2019 and to provide that the KeyBank Debtors may continue to use cash collateral to pay the

entities’ ordinary course operating expenses including lease expenses, as well as, KeyBank

Debtor’s manually funding their collective proportionate share of obligations that are otherwise

administered through other accounts in the Debtors’ cash management system or are otherwise

centralized systemwide costs for Debtor’s operations and are not collectively paid at the

KeyBank Debtor level, with all excess cash to otherwise remain in each KeyBank Debtor to

otherwise remain in that KeyBank Debtor’s CIBC account(s).

         15.      The balance of the agreement details generally accepted stipulations made in a

cash collateral usage context as to the KeyBank Debtors not challenging the extent, validity or

priority of KeyBank’s liens and claims (while third parties such as the Committee are given time

frames to mount any challenges to those positions). Additionally, standard notice, reporting and

default provisions, the latter such as failing to make lease payments when due, within grace

periods provided, as well as other standards such as trustee or examiner appointments, using cash

_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                        Page 6
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45      Page 7 of 12



collateral outside the terms of the agreements, seeking an order to modify, reverse or amend these

order based agreements or seeking to reject the underlying leases or other transition events

without KeyBank’s approval or that are not in a form acceptable to KeyBank. Please specifically

see paragraph 8 of Exhibit B-1 for complete details.                The automatic stay is modified to allow

KeyBank to exercise remedies generally available to them as to any uncured defaults. Moreover,

nothing in the agreements affects HUD’s rights noted in paragraph 14 of Exhibit B-1.

         WHEREFORE, PREMISES CONSIDERED, the KeyBank Debtors and KeyBank

respectfully request that this Court (i) grant the Motion and enter the Agreed Order and Findings

of Fact and Conclusions of Law attached hereto as Exhibits “B-1” and “B-2” respectively and

(ii) grant these parties any such other relief to which they may be justly entitled.

         DATED: February 6, 2019

                                                      Respectfully submitted,

                                                      /s/ E. P. Keiffer
                                                      E. P Keiffer
                                                      State Bar No. 11181700
                                                      Kevin D. McCullough
                                                      State Bar No. 00788005

                                                      ROCHELLE McCULLOUGH, LLP
                                                      325 North Saint Paul St., Suite 4500
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 953-0182
                                                      Facsimile: (214) 953-0185
                                                      pkeiffer@romclaw.com
                                                      kdm@romclaw.com

                                                      Conflicts Counsel to the Debtors
                                                      and Debtors in Possession




_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                            Page 7
Case 18-33967-bjh11 Doc 476 Filed 02/06/19                     Entered 02/06/19 17:03:45   Page 8 of 12




                                   CERTIFICATE OF CONFERENCE

        I, E. P. Keiffer, have had numerous telephone conversations and exchanges of e-mails
and drafts of the proposed order package detailed in Exhibits B-1 and B-2 to this Motion with: a)
counsels for CIBC; b) counsel for HUD; and c) counsels for the Committee prior to filing this
Rule 4001(d)(1)(A) motion. As to discussions with CIBC regarding the terms of the proposed
order package detailed in Exhibits B-1 and B-2, the provisions detailed in those Exhibits B-1 and
B-2 are generally satisfactory to CIBC, subject to revisions and agreement as to the payment of
centralized expenses. Discussions with CIBC as to appropriate provisions relating to centralized
expenses are ongoing. As to discussions with HUD, the language HUD requested is in the order
package detailed in Exhibits B-1 and B-2 and no objection is expected. Lastly as to the
Committee, in addition to sending earlier drafts of the order package detailed in Exhibits B-1 and
B-2, this Motion in draft form, the current order package drafts were sent to the Committee on
February 4, 2019 and February 6, 2019 prior to the filing of this Motion. The Committee may
have some minor revisions that will likely be acceptable to the principal parties herein that would
modify the text of the order package detailed in Exhibits B-1 and B-2. Nevertheless, nothing in
this certificate of conference is intended to prevent or prohibit any of those parties from filing an
objection if any issues that arise are not resolved amicably prior to the objection deadline noted.

                                                        /s/ E. P. Keiffer
                                                        E. P. Keiffer




_______________________________
Motion to Approve Agreements for Use of Cash Collateral, Granting
Adequate Protection, Modifying the Stay and Related Relief as to
Use of Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i),(iii) and (iv)                        Page 8
Case 18-33967-bjh11 Doc 476 Filed 02/06/19    Entered 02/06/19 17:03:45   Page 9 of 12




                                   Exhibit A
                                (Sorted Alphabetically)


#     Debtor Name                                           Case No.          EIN
1.    Alief SCC LLC                                         18-33987          0523
2.    Bandera SCC LLC                                       18-33989          0617
3.    Baytown SCC LLC                                       18-33992          0778
4.    Beltline SCC LLC                                      18-33996          7264
5.    Booker SCC LLC                                        18-33999          0967
6.    Bossier SCC LLC                                       18-34003          2017
7.    Bradford SCC LLC                                      18-34004          9535
8.    Brinker SCC LLC                                       18-34005          7304
9.    Brownwood SCC LLC                                     18-33968          0677
10.   Capitol SCC LLC                                       18-34006          1750
11.   CapWest-Texas LLC                                     18-34008          4897
12.   Cedar Bayou SCC LLC                                   18-34010          8889
13.   Clear Brook SCC LLC                                   18-34012          1877
14.   Colonial SCC LLC                                      18-34014          4385
15.   Community SCC LLC                                     18-33969          7951
16.   Corpus Christi SCC LLC                                18-34016          9807
17.   Crestwood SCC LLC                                     18-34017          7349
18.   Crowley SCC LLC                                       18-33970          6697
19.   CTLTC Real Estate, LLC                                18-34018          0202
20.   Fairpark SCC LLC                                      18-34020          7381
21.   Gamble Hospice Care Central LLC                       18-34022          6688
22.   Gamble Hospice Care Northeast LLC                     18-34025          6661
23.   Gamble Hospice Care Northwest LLC                     18-34027          2044
24.   Gamble Hospice Care of Cenla LLC                      18-34029          4510
25.   Green Oaks SCC LLC                                    18-33971          7218
26.   Harbor Lakes SCC LLC                                  18-33972          7299
27.   Harden HUD Holdco LLC                                 18-34032          1502
28.   Harden Non-HUD Holdco LLC                             18-34035          3391
29.   Harden Pharmacy LLC                                   18-34036          1995
30.   Hearthstone SCC LLC                                   18-34037          9154
31.   Hewitt SCC LLC                                        18-33973          7237
32.   HG SCC LLC                                            18-34040          7415
33.   Hill Country SCC LLC                                  18-34043          4199
34.   Holland SCC LLC                                       18-33974          1427
35.   Hunters Pond SCC LLC                                  18-34045          2886
36.   Jacksonville SCC LLC                                  18-34046          4216
37.   La Hacienda SCC LLC                                   18-34049          1074
38.   Lakepointe SCC LLC                                    18-34050          7457
39.   Major Timbers LLC                                     18-34052          7477
Case 18-33967-bjh11 Doc 476 Filed 02/06/19    Entered 02/06/19 17:03:45   Page 10 of 12



 #     Debtor Name                                           Case No.          EIN
 40.   Marlandwood East SCC LLC                              18-34054          1871
 41.   Marlandwood West SCC LLC                              18-34058          2192
 42.   Meadow Creek SCC LLC                                  18-34064          9278
 43.   Midland SCC LLC                                       18-34065          4231
 44.   Mill Forest Road SCC LLC                              18-34066          5137
 45.   Mission SCC LLC                                       18-33975          8086
 46.   Mullican SCC LLC                                      18-34067          7499
 47.   Mystic Park SCC LLC                                   18-34068          1898
 48.   Normandie SCC LLC                                     18-34069          1542
 49.   Onion Creek SCC LLC                                   18-34070          7425
 50.   Park Bend SCC LLC                                     18-34071          9410
 51.   Pasadena SCC LLC                                      18-34072          1694
 52.   Pecan Tree SCC LLC                                    18-34073          4241
 53.   Pecan Valley SCC LLC                                  18-34074          9585
 54.   Pleasantmanor SCC LLC                                 18-34075          7536
 55.   PM Management - Allen NC LLC                          18-34076          4961
 56.   PM Management - Babcock NC LLC                        18-34077          7829
 57.   PM Management - Cedar Park NC LLC                     18-34078          1050
 58.   PM Management - Corpus Christi NC II LLC              18-34079          5231
 59.   PM Management - Corpus Christi NC III LLC             18-34080          5129
 60.   PM Management - Corsicana NC II LLC                   18-34081          9281
 61.   PM Management - Corsicana NC III LLC                  18-34082          9353
 62.   PM Management - Corsicana NC LLC                      18-34083          1333
 63.   PM Management - Denison NC LLC                        18-34084          5022
 64.   PM Management - El Paso I NC LLC                      18-34085          2965
 65.   PM Management - Fredericksburg NC LLC                 18-34086          0599
 66.   PM Management - Frisco NC LLC                         18-34087          5082
 67.   PM Management - Garland NC LLC                        18-33979          5137
 68.   PM Management - Golden Triangle NC I LLC              18-33980          9478
 69.   PM Management - Golden Triangle NC II LLC             18-33981          9536
 70.   PM Management - Golden Triangle NC III LLC            18-33982          9597
 71.   PM Management - Golden Triangle NC IV LLC             18-33983          9654
 72.   PM Management - Killeen I NC LLC                    18-33984           3105
 73.   PM Management - Killeen II NC LLC                   18-33985           3179
 74.   PM Management - Killeen III NC                      18-33986           3245
       LLC
 75.   PM Management - Lewisville NC LLC                     18-33988          5296
 76.   PM Management - New Braunfels NC LLC                  18-33990          6293
 77.   PM Management - Park Valley NC LLC                    18-33991          7186
 78.   PM Management - Pflugerville AL LLC                   18-33993          4007
 79.   PM Management – Portfolio IX NC, LLC                  19-30253          1841
 80.   PM Management – Portfolio V NC, LLC                   19-30249          2086
 81.   PM Management – Portfolio VI NC, LLC                  19-30250          5354
Case 18-33967-bjh11 Doc 476 Filed 02/06/19       Entered 02/06/19 17:03:45   Page 11 of 12



 #      Debtor Name                                             Case No.          EIN
 82.    PM Management – Portfolio VII NC, LLC                   19-30251          9728
 83.    PM Management – Portfolio VIII NC,                    19-30252           3048
        LLC
 84.    PM Management - Portland AL LLC                         18-33994          5018
 85.    PM Management - Portland NC LLC                         18-33995          4928
 86.    PM Management - Round Rock AL LLC                       18-33997          5304
 87.    PM Management – San Antonio AL, LLC                     19-30254          4069
 88.    PM Management - San Antonio NC LLC                      18-33998          1216
 89.    Presidential SCC LLC                                    18-34000          1913
 90.    Redoak SCC LLC                                          18-33976          7569
 91.    Riverside SCC LLC                                       18-34001          1889
 92.    Round Rock SCC LLC                                      18-34002          8936
 93.    Rowlett SCC LLC                                         18-34007          7606
 94.    Ruston SCC LLC                                          18-34009          0242
 95.    RW SCC LLC                                              18-34011          7631
 96.    Sagebrook SCC LLC                                       18-34013          9571
 97.    San Angelo SCC LLC                                      18-34015          4254
 98.    San Antonio SCC, LLC                                    19-30261          4923
 99.    SCC Edinburg LLC                                        18-34019          1195
 100.   SCC Hospice Holdco LLC                                  18-34021          3166
 101.   SCC Senior Care Investments LLC                         18-34023          4123
 102.   SCC Socorro LLC                                         18-34024          5459
 103.   Senior Care Center Management II LLC                    18-34026          1280
 104.   Senior Care Center Management LLC                       18-34028          7811
 105.   Senior Care Centers Home Health, LLC                    18-34030          1931
 106.   Senior Care Centers LLC                                 18-33967          8550
 107.   Senior Rehab Solutions LLC                              18-34031          4829
 108.   Senior Rehab Solutions North Louisiana LLC              18-34033          1690
 109.   Shreveport SCC LLC                                      18-34034          1659
 110.   Solutions 2 Wellness LLC                                18-34038          4065
 111.   South Oaks SCC LLC                                      18-34039          8002
 112.   Springlake ALF SCC LLC                                  18-34041          2436
 113.   Springlake SCC LLC                                      18-34042          9102
 114.   Stallings Court SCC LLC                                 18-33977          7393
 115.   Stonebridge SCC LLC                                     18-34044          9234
 116.   Stonegate SCC LLC                                       18-33978          3005
 117.   Summer Regency SCC LLC                                  18-34047          7782
 118.   TRISUN Healthcare LLC                                   18-34048          2497
 119.   Valley Grande SCC LLC                                   18-34051          1341
 120.   Vintage SCC LLC                                         18-34053          7710
 121.   West Oaks SCC LLC                                       18-34055          9535
 122.   Western Hills SCC LLC                                   18-34056          1922
 123.   Weston Inn SCC LLC                                      18-34057          7871
 124.   Westover Hills SCC LLC                                  18-34059          3303
Case 18-33967-bjh11 Doc 476 Filed 02/06/19   Entered 02/06/19 17:03:45   Page 12 of 12



 #      Debtor Name                                         Case No.          EIN
 125.   Whitesboro SCC LLC                                  18-34060          7745
 126.   Windcrest SCC LLC                                   18-34061          9541
 127.   Windmill SCC LLC                                    18-34062          8067
 128.   Wurzbach SCC LLC                                    18-34063          9920
